FILED
                             NOT FOR PUBLICATION                            MAR 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FREDERICK J. FISCHER,                            No. 11-35595

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01088-JCC

  v.
                                                 MEMORANDUM *
DAVID KENNEY, Medical Director,

               Defendant - Appellee.



                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Frederick J. Fischer appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his

serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district properly granted summary judgment on Fischer’s narcolepsy

and skin infection claims because Fischer failed to raise a genuine dispute of

material fact as to whether defendant was deliberately indifferent to Fischer’s

condition. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (difference

in opinion between the physician and the prisoner concerning the appropriate

course of treatment does not amount to deliberate indifference to serious medical

needs); see also Toguchi, 391 F.3d at 1057-58 (prison officials act with deliberate

indifference only if they know of and disregard an excessive risk to an inmate’s

health or safety).

      AFFIRMED.




                                          2                                      11-35595